IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD EDWARD WEBER,                        : No. 29 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :


                                       ORDER
PER CURIAM

      AND NOW, this 1st day of August, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.